           Case 1:17-cr-00177-LY Document 37 Filed 07/23/21 Page 1 of 2



PROB 12A
(7/93)


                        UNITED STATES DISTRICT COURT
                                       for
                             Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Ruben Reyes                                Case Number: 1:17-CR-177-LY(1)

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, U.S. District Judge

Date of Original Sentence: August 11, 2017

Original Offense: Possession with Intent to Distribute Heroin and Cocaine, in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

Original Sentence: 46 months’ imprisonment, followed by a three-year term of supervised release.
Special conditions include: General Education Diploma (GED); mental health treatment; mental
health medication; substance abuse treatment; shall not use or possess alcohol or drugs; search
condition; shall not associate or have any contact with members of the Bloods or any prison or
street gang with the exceptiong of immediate family members; and a $100 special assessment
(satisfied).

Type of Supervision: Supervised Release         Date Supervision Commenced: October 1, 2020

Assistant U.S. Attorney: Mark H. Marshall         Defense Attorney: Stephen M. Orr (Retained)


                               PREVIOUS COURT ACTION

None

                             NONCOMPLIANCE SUMMARY

Violation of Special Condition: “The defendant shall not use or possess alcohol or drugs.”

Violation of Mandatory Condition No. 2: “The defendant shall not unlawfully possess a
controlled substance.”
            Case 1:17-cr-00177-LY Document 37 Filed 07/23/21 Page 2 of 2



Reyes, Ruben
Report on Offender Under Supervision
Page 2

Nature of Noncompliance: On June 22, 2021, the defendant submitted a random drug test which
returned positive for opiates on July 1, 2021. The defendant denied any narcotic or medication use;
therefore, the test was submitted to the regional drug testing lab for further evaluation. On July 16,
2021, the drug test was confirmed positive for extended opiates (codeine and hydrodcodone).

On June 22, 2021, a sweat patch was removed from the defendant. Said patch returned positive for
cocaine on July 8, 2021. Furthermore, while on random drug testing, Reyes has submitted five (5)
diluted specimens form April 2021 through June 2021.

U.S. Probation Officer Action: The probation office respectfully requests no adverse action be
taken at this time. In October 2020, the defendant began attending treatment services for dual
disorders and submitting to random drug testing. Reyes’ drug testing intensity will be increased,
and he will be closely monitored for compliance. Should the defendant incur any further violations,
the Court will be immediately notified. Accordingly, the Court reserves the right to revisit this
allegation in the future.


Approved by,                                                  Respectfully submitted,


____________________                                          _____________________
Hector J. Garcia                                              Heather M. Durand
Supervising U.S. Probation Officer                            Senior U.S. Probation Officer
                                                              Date: July 23, 2021


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________



                                                              __________________________
                                                              Honorable Susan Hightower
                                                              United States Magistrate Judge

                                                                     July 23, 2021
                                                              Date: _______________
